DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 4 line 6 the word “the backplane” should change to “the back plate”

	Claim 8 is recited the limitation “the led electrode of the first diaphragm, the second diaphragm and the back plate.” There is insufficient antecedent basis for this limitation in the claim.  Claim 8 depend on claim 7 and claim 7 recited “an extraction electrode corresponding to the first diaphragm, the second diaphragm and the back plate.”.  For the purpose of this examination; claim 8 will be examined as “the extraction electrode of the first diaphragm, the second diaphragm and the back plate.”

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu Wei CN107666645A

Regarding claim 1, Hu Wei discloses a MEMS microphone (Figs 1-2, [34-35, 41-48]) including:

a first diaphragm (Figs 1-2 a first diaphragm/a first vibrating film 200, [41]) and a second diaphragm (a second diaphragm/a second vibrating film 400, [34-35, 43]) opposite to the back plate (300) and arranged on an upper and lower sides of the back plate (Figs 1-2 shows); 
an insulation layer isolating the base, the back plate the first diaphragm and the second diaphragm (para 35, 45, Figs 1-2 shows a first insulation layer 110 isolating the base/substrate 100; Figs 1-2 shows a second/third insulation layer 120/130 isolating the back plate 300, the first vibrating film 200 and the second vibrating film 400);
 a sealing space (Figs 1- 2 shows a sealing space/a space formed between the first vibrating film 200 and the second vibrating film 400); 
wherein the pressure in the sealing space is equal to an external pressure (para 48 discloses the internal and external air pressure needs to be balance, the air pressure on both sides of the back cavity 101 and the second vibrating membrane 400 can be quickly balanced by the air venting structure 402).
Regarding claim 7, Hu Wei discloses the MEMS microphone as described in claim 1, further comprising an extraction electrode corresponding to the first diaphragm, the second diaphragm and the back plate (an extraction electrode corresponding to the first/second diaphragm and the back plate means electrode located on the MEMS microphone; para 35 lines 222 and Fig 2 discloses the first diaphragm/ the first vibrating film 200 serves as the lower electrode and para 41 lines 290 discloses the back plate 300 serves as the upper electrode; para 45 lines 339 discloses the second vibrating film 400 serves as the upper electrode.)

Regarding claim 8, in light of 112 rejection above, examiner reads the led electrode as the extraction electrode.
Hu Wei discloses the MEMS microphone as described in claim 7, further including a
 passivation protection layer (insulating layer 130/120) to isolate the led electrode of the first diaphragm (Fig 2, the first diaphragm/the first vibrating film 200), the second 
Regarding claim 9, Hu Wei discloses the MEMS microphone as described in claim 1, wherein the upper and lower surfaces of the back plate are provided with a number of bumps for preventing the first diaphragm and the second diaphragm from adhering to  the back plate (para [44] discloses the bumps 306 may also provide on the upper and lower surfaces of the back plate 300 to prevent the first vibrating film membrane 200 and the second vibrating film membrane 400 from adhering to the back plate 300).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hu Wei CN107666645A in view of Dehe 2015/0001647


Regarding claim 2, Hu Wei discloses the MEMS microphone as described in claim 1, wherein the back plate (Fig 2 the back plate 300) comprises an intermediate main body area (Fig 2 the back plate 300 connecting from left to right of insulation layer 120/130),
 a first edge area (Fig 2, a first edge area/a left edge of back plate 300) on one side of  the intermediate main body area and 
a second edge area (Fig 2, a second edge area/a right edge of back plate 300) on the other side of the intermediate main body; 
a plurality of acoustic through holes (Fig 2 a plurality of acoustic through holes/sound hole 303, [42]) are spaced in the intermediate main body area, and

Hu Wei does not disclose a plurality of supporting components penetrates through the acoustic through holes for connecting the first diaphragm to the second diaphragm.
Dehe discloses a plurality of supporting components (Fig 7A a plurality of supporting components/pillars 272, [39]) penetrates through the acoustic through holes for connecting the first diaphragm (Fig 7A, the first diaphragm 212, [39]) to the second diaphragm (the second diaphragm 214, [39]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hu Wei’s invention as taught by Dehe, due to the pillars that arranged between the first and second diaphragms, the bending can be reduced to a relatively small amount, see Dehe’s [55].
Regarding claim 3, Hu Wei as modified by Dehe discloses the MEMS microphone as described in claim 2, further including a through hole through which a geometric center of the diaphragm is set and through the supporting component (Fig 7A, a through hole/ventilation hole 515 , through which a geometric center of the diaphragm is set and through the supporting component/pillar 272, [47]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hu Wei’s invention as taught by Dehe, including a ventilation hole for static pressure equalization between the ambient atmosphere and the backside cavity, see Dehe’s para [47].
Regarding claim 4, Hu Wei discloses the MEMS microphone as described in claim 2, further comprising a first release barrier structure (Fig 2 a first release barrier structure/a air venting structure 302, [36]) located in the first edge area (Fig 2, the first edge area/the left edge of backplate 300) and penetrating the back plate (300), 
the first release barrier structure (Fig 2 the first release barrier structure/the left air venting structure 302, [36]) isolates the acoustic through hole (Fig 2 the acoustic through holes/sound hole 303, [42]) and the insulation layer (insulation layers 120/130, [45]);
 wherein the MEMS microphone further comprises a plurality of second release barriers (Fig 2 a plurality of second release barrier /a plurality of second air venting structure 302, [36]) located in the second edge area (Fig 2, the second edge area/the right edge of the back plate 300) and spaced on the backplane (Fig 2 shows air venting structure 302 spaced on the backplate 300),
.

7.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hu Wei CN107666645A in view of Dehe 2015/0001647 further in view of Mays 2020/0365447

Regarding claim 5, Hu Wei discloses the MEMS microphone as described in claim 2, further including a releasing hole (Fig 2 a releasing hole 422, [52]) through the second diaphragm (the second diaphragm/the second vibrating membrane 400) and arranged in the second edge area (para 52 lines 9-10 discloses the release hole 422 can be set according to the designed release path).
Hu Wei as modified by Dehe does not disclose the releasing hole is filled with dielectric material.
Mays discloses the releasing hole is filled with dielectric material (para 60, 64, 68 discloses the opening filled with one or more dielectric material). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hu Wei and Dehe’s invention as taught by Mays that using different dielectric material fill within the openings may allow creating hybrid materials with improved etch performance and/or carefully controlled dielectric properties. See Mays’s para 49.
Regarding claim 6, Hu Wei discloses the MEMS microphone as described in claim 5, wherein the releasing hole (Fig 2 the release hole 422, [52]) and the acoustic through hole (Fig 2 the acoustic through holes/sound hole 303, [42]) are at least separated by two second barrier releasing structure (Fig 2 shows plurality of release barrier structure/ air venting structure 302, [36]).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        


/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653